Citation Nr: 0416450	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active duty from August 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In a December 2000 written 
statement, the appellant requested that his claims file be 
transferred to the VARO in St. Petersburg, Florida, from 
which his appeal now originates.  However, in an April 2001 
written statement, the veteran requested that his claims file 
not be transferred to Florida, and that it be kept at the 
Philadelphia RO.  The RO may wish to contact the veteran and 
clarify his preference regarding the RO in which he wants his 
claims file maintained.

In a June 1999 rating, the RO granted the veteran's claim of 
entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.

In a November 1999 decision, the Board denied the appellant's 
claims of entitlement to service connection for psychiatric 
and foot disorders, residuals of a left ankle injury, and 
asthma, on the basis that the claims were not well grounded.  
The appellant appealed the Board's decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In that 
litigation, a Motion for Remand was filed by the VA General 
Counsel.  In an Order of February 2001, which vacated the 
Board's decision and remanded the matter, the CAVC noted that 
remand was required due to the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (West  2002).  As set forth in detail below, that 
statute substantially amended existing law regarding the 
notice and assistance to be afforded claimants for veterans' 
benefits.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

In January 2002, the Board remanded the appellant's claims to 
the RO for further evidentiary development.  In a December 
2003 rating decision, the RO granted service connection and a 
compensable disability evaluation for a depressive disorder, 
which resolved the appeal as to service connection. for that 
condition.

FINDINGS OF FACT

1.  The objective and probative medical evidence of record is 
in relative equipoise as to whether the veteran 's current 
complaints of left ankle pain are related to his left ankle 
inversion sprain in service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the appellant's asthma 
permanently increased in service, or that any currently 
diagnosed asthma is related to his military service.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the appellant had a left 
foot disorder while in service, or that the veteran currently 
has a diagnosed left foot disorder related to his military 
service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, residuals 
of a left ankle injury were incurred in service.  38 U.S.C.A. 
§§ 1110, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).

2.  Asthma was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2003).

3.  A left foot disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a report of medical history completed in July 1971, when 
the veteran was examined for pre-enlistment, he checked 
"No" as to having asthma, shortness of breath, chest pain 
or pressure, a chronic cough, or foot trouble.  When examined 
that day, his lungs, chest, and lower extremities were 
normal, a chest X-ray was negative, and he was found 
qualified for active service.  

The veteran's service medical records (SMRs) reflect that the 
veteran was seen in the clinic in September 1971 for multiple 
complaints, including asthma, although it was not present at 
the time.  He was seen again the next week for complaints of 
shortness of breath and total body pain.  The clinical 
impression was anxiety, for which Valium was prescribed.  In 
November 1971, the veteran reported feeling weak and out of 
breath, and indicated that he could not sleep at night.  
Clinical evaluation was negative and Elavil was prescribed.  
When seen the next week, he complained of a nervous 
condition, with lethargy and fatigue and the clinical 
impression was depression.  The veteran returned to the 
clinic in December 1971 and reported having chest pain and 
difficulty sleeping and the clinical impression was anxiety.

On a report of medical history completed in March 1972, when 
the veteran was examined prior to discharge from service, he 
indicated that he experienced foot trouble, pain or pressure 
in the chest, frequent trouble sleeping, depression or 
excessive worry, and shortness of breath.  When examined that 
day, his lungs, chest, and feet were clinically abnormal, and 
he was referred for further evaluation.  

According to a March 1972 allergy consultation report, the 
veteran related that he had suffered from bronchial asthma 
for the past 19 years, and once required hospitalization for 
the condition.  He said he took Tedral, which controlled his


symptoms.  Physical examination revealed that the airways of 
the veteran's nose were narrow, bilaterally; the turbinates 
were enlarged, and the mucosa was somewhat inflamed.  The 
clinical impression was bronchial asthma.  

According to a March 1972 orthopedic consultation report, the 
veteran complained of pain across his toes when he exercised.  
Physical evaluation was normal, aside from calluses under the 
fifth toes.  The veteran was cleared for administrative 
discharge, based upon unsuitability.

The SMRs further reveal that, in April 1972, the veteran was 
seen in the clinic for complaints of trauma to his left foot.  
It was noted that he had injured his left ankle while playing 
basketball.  Clinical examination revealed that he ambulated 
without problems and there was no deformity of the left 
ankle.  The ankle exhibited minimal edema, and some 
limitation of motion.  X-rays were negative.  The clinical 
impression was of a mild inversion sprain of the left ankle, 
and a bandage was recommended.  The veteran was placed on a 
restricted physical profile for one week.  When seen during a 
follow-up appointment approximately ten days later, the 
veteran said that his ankle did not feel much better.  
Examination at that time revealed no edema, and very slight 
tenderness on the lateral ankle ligaments.  The impression 
was post left ankle inversion sprain.  Treatment included a 
gel cast and ace bandage.

Post-service, VA medical records and examination reports, 
dated from 1972 to 2003, are associated with the claims 
files.  VA treatment records indicate that the veteran was 
seen in August 1980 for complaints of left foot pain.  X-rays 
were negative, and the diagnosis was tendinitis.  

The veteran, who was then 28 years old, underwent VA 
examination in December 1980.  According to the report, his 
lungs were clear and his musculoskeletal system was normal.  
Diagnoses were not indicative of asthma or to left foot or 
ankle disorders.




According to records dated in 1992 from the Social Security 
Administration (SSA), the veteran reported treatment for 
bunion surgery sometime during the period from 1991 to 1992.  
Another record reflects that he had a slight limp, as if he 
were not putting his full weight on his right foot.

VA outpatient treatment reports, dated from February 1993 to 
October 1995, document treatment for various disabilities, 
other than asthma and left foot and ankle disorders.

VA repeatedly hospitalized the veteran from March 1994 to 
September 1998.  The diagnoses included drug dependence for 
marijuana and cocaine and various psychiatric disorders, and 
did not include reference to treatment for asthma or left 
foot or ankle disorders.  A March 1994 chest X-ray showed 
that the veteran's heart and lung fields were essentially 
normal.  When he was hospitalized by VA in December 1995, the 
veteran's lungs were described as clear.

In his June 1996 notice of disagreement, the veteran 
contended that he had suffered from asthma prior to entering 
service, and that it was aggravated by his military service.  
He said he had a left foot and ankle injury that prevented 
him from wearing boots, and that he was discharged from 
service because of the injury.

In his August 1996 substantive appeal, the veteran said he 
had asthma before service but controlled it during service.  
He said the asthma was provoked a few times but he never 
sought medical treatment.  The veteran said he injured his 
left foot and ankle during basic training and was treated for 
it.  Consequently, the veteran said he was limited as to his 
ability to use his feet and stand and walk, which he said 
affected his employability. 

In April 1997, the veteran underwent a VA general medical 
examination.  According to the examination report, he gave a 
history of having asthma since childhood but said he was 
currently asymptomatic and had never been hospitalized




because of the condition.  The veteran said he had no 
shortness of breath but, once in a great while, required 
over-the-counter medication.  He was noted to be a smoker.  
He also reported multiple orthopedic complaints involving his 
left shoulder and left ankle, knee, and foot.  He said he was 
able to ambulate independently, but would develop a low-grade 
ache after an hour.  

Clinical evaluation revealed an alert, oriented, male with a 
blunt affect.  His lungs were clear to auscultation, with 
good air entry.  Examination of the left ankle showed no 
deformities and no pain on pressure.  Range of motion of the 
left ankle showed dorsiflexion from 0 degrees to 30 degrees; 
with plantar flexion from 0 to 45 degrees.  It was noted that 
the left foot was clinically normal.  The diagnoses were 
asthma and multiple orthopedic complaints, but there was no 
objective evidence of deformity or restricted range of 
motion.  The VA examiner noted that the veteran was diagnosed 
with asthma as a child, but was currently almost asymptomatic 
from that condition.

According to an April 1998 VA examination report, the veteran 
related that he fell during basic training and hurt his left 
ankle.  He complained of pain in the left ankle.  He also 
reported a history of asthma, but stated that he was 
currently asymptomatic.  Clinical evaluation revealed that 
the veteran's lungs were normal.  Examination of his left 
ankle joint revealed mild tenderness, with no cyanosis, 
edema, or deformity.  Range of motion of the left ankle 
consisted of dorsiflexion from 0 degrees to 25 degrees; and 
plantar flexion was from 0 degrees to 45 degrees.  X-rays 
showed a normal left ankle.  The impression was arthritis of 
the left ankle, and asymptomatic asthma.

November 1997 and January 1998 VA medical records reflect the 
veteran's medical history, including complaints associated 
with his left ankle, knee, and left arm that he related to 
injuries in service.  He reported that a prior X-ray had not 
shown arthritis in his ankle and knee.  On examination in 
November 1997, there were no joint deformities, his gait was 
normal, and there was good range of motion.  




According to an April 1998 VA discharge diagnosis, the 
veteran gave a medical history of outgrowing childhood 
asthma.  He was also status post a fall on the left ankle, 
knee and arm in service, experiencing weakness and 
instability ever since. 

Pursuant to the Board's January 2002 Remand, the veteran 
underwent VA examinations in October 2003.  

According to the VA orthopedic examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
said that during basic training he fell off a platform, 
landed on his feet, and experienced a twisting injury to his 
left ankle.  He indicated that he was able to contine 
ambulating with a limp for the rest of the day but was 
sidelined and unable to participate in the rest of the 
activities.  He was medically evaluated that evening and 
diagnosed with a left ankle sprain, which was treated with 
anti-inflammatory medications and rest for one day.  The 
veteran said that, at that time, he was able to return to 
activity, although he continued to have ankle pain.  The 
veteran currently stated that, while his ankle was not 
painful at rest, it was painful after increased activity or a 
long day of activity or walking.  He said he had flare-ups 
lasting two or three hours with any type of increased 
activity, including running or cutting on the ankle, or 
twisting the ankle.  With these activities, the veteran had 
to rest and was limited as to what activities he was able to 
do.  He denied medical treatment for his ankle since 
discharge.  He described bunion surgery on his left foot in 
the 1980s that was unrelated to his injury in service.  He 
did not require assistive devices for his ankle, and had no 
dislocation or subluxation of the ankle.  The veteran said 
his ankle did not affect his activities of daily living as 
long as he restrained himself from doing any increased-
intensity activities, including running, cutting, or 
twisting.  

On clinical evaluation, the veteran did not appear in acute 
distress.  Examination of his left foot revealed the skin was 
intact.  There was evidence of a surgical scar, consistent 
with his bunion surgery.  There was no swelling or joint 
effusion, erythema, or warmth noted.  The veteran had very 
mild tenderness to palpation of the posterial medial and 
posterior lateral structures of the ankle.  He had no 
tenderness of the ligamental structures of the ankle.  He 
demonstrated full range of motion in the ankle, and was able 
to do to that against resistance as well with full passive 
extension with essentially normal strength (5/5).  There was 
no pain with inversion or eversion of the ankle, and the 
veteran had a negative anterior drawer test.  There was no 
varus valgus angulation noted of the os calcis with weight 
bearing.  The veteran was able to walk on his toes and his 
heels, but said it was very difficult to walk on his toes and 
it gave him some discomfort.  He had full range of motion of 
all toes, with no tenderness to palpation over the 
tarsal/metatarsal joints or the tarsal phalangeal foot 
joints.  On standing, it was noted that he had a normal 
longitudinal and transverse arch of the foot.  His 
compartments were soft and his distal neurovascular status 
was intact.  X-rays of the left ankle and foot were normal.  
The left foot X-ray was consistent with previous bunion 
surgery but was otherwise normal.  The clinical impression 
was of a normal left ankle.  In the VA examiner's opinion, it 
was as likely as not that the veteran's left ankle complaints 
were due to his injury in service.  According to the VA 
examiner, these complaints appeared to be very mild in 
nature, and the veteran was able to do his usual activities 
of daily living.  The VA examiner noted that the veteran did 
not demonstrate any signs, symptoms, or radiographic evidence 
of degenerative arthritis of the ankle.

The veteran also underwent a VA respiratory examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran said he had 
asthma since childhood and, while in service, his asthma 
symptoms slightly got worse.  It was noted that the veteran 
was seen in the Allergy Clinic in March 1972 for evaluation 
of his asthma.  He reported having the disorder for 19 years, 
with one hospitalization, and indicated his symptoms were 
under control with medications.  Currently, the veteran said 
he had dyspnea on exertion if he walked more than two blocks.  
He had an occasional cough, with occasional sputum, no 
hemoptysis, and no anorexia.  He complained of wheezing 
symptoms two to three times a week, mostly at night, did not 
use home oxygen or inhalers, and had not visited any 
emergency room or hospitals recently.  The veteran gave a 
long history of smoking one pack of cigarettes per day for 
about twenty years.  


On examination, pulmonary function tests indicated that the 
spirometry was within normal limits.  A chest X-ray performed 
in August 2003 was within normal limits.  It showed no active 
disease and revealed that the veteran's lungs were clear.  In 
the VA examiner's opinion:  (1) it was less than likely that 
a pre-existing asthma disorder increased during service; (2) 
it was less than likely that the veteran's increase in asthma 
severity was beyond natural progression; and (3) it was less 
than likely that the veteran's asthma disorder was a result 
of service.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).


Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In July 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 1996 statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2003 SSOC contained the new duty-
to-assist and benefit-of-the-doubt regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 




Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.


The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
VA's and the Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed); see 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).



1.  Service Connection for Residuals of a Left Ankle Injury

The veteran has contended that service connection should be 
granted for residuals of a left ankle injury.  Service 
medical records reflect that in April 1972 the veteran was 
treated for a left ankle inversion sprain.  Medical records 
dated in 1997 and 1998 reflect his complaints of left ankle 
pain.  When he was examined by VA in October 2003, the 
clinical impression was of a normal left ankle.  However, in 
that VA examiner's opinion, it was as likely as not that the 
veteran's left ankle complaints were due to his in-service 
injury, although the veteran's complaints appeared to be very 
mild in nature.  The VA examiner noted that the veteran did 
not demonstrate any signs, symptoms, or radiographic evidence 
of degenerative arthritis of the ankle.

As the medical evidence of record shows that the veteran was 
treated in service for a left ankle sprain and now complains 
of left ankle pain that a VA examiner has associated with the 
in-service left ankle inversion sprain, the Board believes 
the veteran's current complaints of left ankle pain cannot be 
dissociated from his in-service injury, although the VA 
examiner also diagnosed a currently normal left ankle.  The 
Board finds that the evidence is in approximate balance as to 
whether the veteran has residuals of a left ankle injury, 
currently manifested by pain, as a result of service.

Accordingly, in resolving reasonable doubt in the veteran's 
behalf, the Board concludes that service connection for 
residuals of a left ankle injury is in order.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

2.  Service Connection for Asthma and Left Foot Disorder

a.  Asthma

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A March 1972 service allergy consultation record reflects the 
veteran's complaints of asthma and his report of a 19-year 
history of the disorder which he treated with prescribed 
medication and, in April 1997 and April 1998, VA medical 
examiners diagnosed a history of asthma as a child and 
reported that he was asymptomatic.  In October 2003, another 
VA examiner opined that the veteran's complaints of asthma 
had existed prior to service.  Thus, assuming that the 
evidence in this case establishes that the veteran 
experienced asthma prior to service, the findings as reported 
in the veteran's treatment records from 1980 to 2003 are 
competent evidence that the asthma clearly and unmistakably 
pre-existed service.

Thus, under the Cotant precedent and General Counsel opinion, 
above, the question that the Board must consider at this time 
is whether there was aggravation during service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was a permanent increase in 
severity of the condition during service.

The SMRs are essentially negative for treatment of asthma, 
and reflect that the veteran complained of shortness of 
breath but was not treated for asthma.  When examined for 
discharge in March 1972, he gave a 19-year history of 
bronchial asthma with one prior hospitalization.  However, 
when examined by VA in 1980, his lungs were clear, as they 
were in 1994 and 1995 VA treatment records.  The April 1997 
VA examiner noted that the veteran had a history of asthma as 
a child, for which he required treatment once in a great 
while and for which he was never hospitalized.  The diagnosis 
at that time was asthma, diagnosed as child, according to the 
veteran, but he was almost asymptomatic from it.  In April 
1998, a VA examiner reported that the veteran's lungs and 
heart were normal and diagnosed asthma, asymptomatic.  Most 
recently, a chest X-ray performed in August 2003 was noted to 
be within normal limits, showed no active disease, and 
reflected that the veteran's lungs were clear.  When examined 
by VA in October 2003, the veteran gave a history of smoking 
one pack of cigarettes a day for 20 years.  The VA examiner 
then opined, in effect, that it is not as likely as not that 
any pre-existing asthma disorder increased during service, or 
that the veteran's increase in asthma severity was beyond 
natural progression, or that the veteran's asthma disorder 
was a result of service. 

There is no medical evidence in the record showing that the 
veteran's asthma disorder underwent a permanent increase in 
severity in service.  There are simply no clinical findings 
to constitute evidence of an increase in the severity of the 
disability, or of additional disability for which service 
connection could be granted.  See Chelte v. Brown, 10 Vet. 
App. at 268; 38 C.F.R. § 3.306(a), (b).

In the absence of any competent evidence that the veteran's 
asthma problem underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for asthma must be denied.  The veteran 
has not provided any medical evidence demonstrating that the 
symptoms he exhibited in service represented a permanent 
increase in severity of his asthma.  

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between an episode of 
shortness of breath in service and any post-service 
symptomatology.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical nexus evidence.  The 
Court has reiterated this requirement many times.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, supra.

In the absence of competent medical evidence that the 
veteran's asthma complaints underwent a pathological increase 
during active service, or that the notations of shortness of 
breath in service resulted in any permanent disability beyond 
that which pre-existed service, the claim for service 
connection for asthma must be denied.



b.  Left Foot Disorder

The veteran has contended that service connection should also 
be granted for a left foot disorder.  Although the SMRs do 
indicate that he was noted to have calluses under his toes in 
March 1972, the record demonstrates that no left foot 
disorder was found in service or at the time of his 
separation from service.  Moreover, on VA examinations after 
service, there was no showing that the veteran had a left 
foot disorder.  Furthermore, the veteran has submitted no 
evidence to show that he currently has a left foot disorder.  
While the record reflects that the veteran underwent surgery 
for a bunion on his left foot, evidently in the 1980s, he has 
not alleged, and the record does not demonstrate, that a left 
foot bunion was incurred in service.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has left foot disorder which is related to service 
has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 
143.

c.  Summary

As to both asthma and a left foot disorder, the veteran is 
certainly capable of providing probative evidence of any 
symptomatology that he has experienced, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, supra; Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claims.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the appellant has asthma or 
a left foot disorder related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
asthma and a left foot disorder must be denied.


ORDER

Service connection for residuals of a left ankle injury is 
granted.

Service connection for asthma is denied.

Service connection for a left foot disorder is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



